Dismissed and Memorandum Opinion filed June 10, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00088-CV
____________
 
KURT SHIPLEY, JIM FRASER, RICHARD WILKEN, ROBERT
CANDITO, MARK OWEN, RUSSELL DES COGNETS, GEORGE STOVALL, TREY SHEPHERD and
TERRY HUCHTON, Appellants
 
V.
 
CONOCOPHILLIPS COMPANY, Appellee
 

 
On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 2007-34057
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 28, 2009.  On March 3, 2010, this
court referred the case to mediation.  On June 1, 2010, the parties filed a
joint motion to dismiss the appeal with prejudice because all issues have been
settled.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed with prejudice.
PER CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Boyce.